Title: From John Adams to Joan Derk van der Capellen tot den Pol, 21 January 1781
From: Adams, John
To: Capellen tot den Pol, Joan Derk, Baron van der



Amsterdam Jan. 21. 1781
Sir

I have not been able to find an opportunity to acknowledge the receit of the esteemed favour with which you honoured me on the 24 of December, untill now.
I think it is very probable that the Several Causes you have enumerated cooperate to lessen the Credit of the United States, but I think at the Same time that it is because the Facts are misrepresented and exagerated, by the Friends of England. Let Us consider them for a few Moments one by one.
The Invasion of Georgia and of South Carolina, is the first. But why should the Invasion of these two States affect the Credit of the 13 more than, the Invasion of any two others. Massachusetts and Rhode Island, have been invaded, by Armies much more formidable, New York, Connecticutt, N. Jersy, Pensyllvania, Delaware, Maryland and Virginia have been all invaded before: but what has been the Issue? Not conquest. Not submission. On the contrary, all those States, have learned the Art of War, and the Habits of Submission to military Discipline, and have got them selves well armed, nay cloathed and furnished with a great deal of hard Money by these very Invasions. And what is more than all the rest they have got over the Fears and Terrors, that are always occasioned by a first Invasion, and are a worse Ennemy than the English: and besides they have had Such Experience of the Tyranny and Cruelty of the English as have made them more resolute than ever against the English Government. Now why should not the Invasion of Georgia and Carolina have the Same Effect? It is very certain, in the opinion of the Americans them selves that it will. Besides the unexampled Cruelty of Cornwallis has been enough to revolt, even Negroes. It has been Such as will make the English objects of greater Horrour there than in any of the other States.
The Capture of Charlestown is the Second. But why should the Capture of Charlestown, have a greater Effect than that of Boston, or Philadelphia, the latter of which was of vastly more Importance to the common Cause than Charlestown.
The Loss of the Continental Frigates. This is a Grief to be Sure. But why were these 4 or 5 frigates of So much more Importance than, Several Times that Number that We had lost before. We lost Several Frigates with Philadelphia and shipping to a much greater value than at Charlestown. We lost Frigates with New York: but above all We lost at Penobscot, armed Vessells, to five times a greater amount than at Charlestown. Yet all these Losses, have been Suddenly repaired, in so much that our armed Vessells, in the Course of the last summer, have taken more Prizes than they ever did, by half. They did more dammage to the English than the whole maritime Power of France and Spain have done from the beginning of the War. We can afford to loose a great many Frigates, because they cost Us nothing. I am assured from an accurate Calculation from the publick Accounts, the Prizes taken by the Continental Navy have amounted to a large sum more than the whole Sum expended in Building equipping manning victualling and paying the ships from the Beginning of the War.
The Defeat of Gates. But why should this defeat, discourage America or weaken her Credit in Europe, more than the Defeat on Long Island—the Loss of Fort Washington,—the Defeat at Brandewine—at Germantown.—the Loss of Canada—Ticonderoga &c.—much greater Defeats and more deplorable Losses?
The Inaction of the combined Fleets of De Guichen and Solano. But if We consider, that the Spaniards got their Fleet and Army and Artillery Safe to America, to put their Dominions there in a State of Safety: that the French have convoyd home safe their Merchant Fleets—that De Guichen fought Rodney twice or three times, on equal Terms and the English gained no Advantage—and the French Fleet is now at Brest, under L’Estainge to keep the English in awe—perhaps it is better for the common Cause than if they had put more to hazard.
The decided Superiority of the English in the Islands. But if We consider the french and Spanish Ships that are still in the W. Indies and the disabled condition of the English Fleet, their Want of Men and especially the weakness of their Garrisons in their Islands and the Strength of the french and Spanish Garrisons We are sure the English are not in a Condition to attempt any Thing against them.
The Superiority of the English at N. York is but just sufficient to prevent their Ennemies from destroying them.
The Defection of Arnold, will be considered by every Man who considers all the Circumstances that attended it as a Proof of the Weakness of the English and the decisive Strength and Confidence of the Americans.
When We consider the Crimes he had committed and the Unpopularity into which he had justly fallen—When consider that an officer of his high Rank, long services and brillant Reputation, was not able to carry over with a single officer nor soldier, nor even his own Valet, nor his Wife nor his Child,—When We consider the Universal Execration in which his Treason was held by the whole Army and the whole Continent—When We consider the Firmness and Dignity with which Andre was punished, We must conclude that the American Army and People stand Strong, as strong against the Arts and Bribes as the Arms and Valour of their Ennemies.
The Discontent of the Army. There never was an Army without Anxiety and a constant Agitation of hopes and Fears. When the Officers think their Pay is not enough, what can they do but represent them to Government for Redress. This has constantly been done. But what are the Discontents in the English Army and Navy? much greater I assure you than in the American service.
The Jealousy between the Army and the Body Politick, is not to be dreaded. It only Shews that the Spirit of Liberty is still alive and active in the People. The Baron Van der Capellen I am Sure will applaud, the People, for keeping a Watchfull Eye over the Army, to see that it does not ravish from them that Liberty for which all have been contending.
Mr. Neckar Seems to stand upon firm Ground, and the Changes in the French Ministry, probably have been for the better. But it is scarcely possible to believe that any Change in the French Ministry should do any considerable Injury to the common Cause. The Changes already made were because enough was not done. France’s Importance, nay her Existence as a maritime and commercial Power, are so much at stake in this Business, that it is impossible she should forsake the Cause.
The Depreciation of the Paper Money is the most difficult to be answerd, because it is the most difficult to explain to a Gentleman who has not been in the Country and seen its operation. The Depreciation of the Money has been a real Advantage, because it is a Tax upon the People, paid as it advances, and therefore prevents the publick from being found in debt. It is true it is an unequal Tax and therefore causes, what your Friend G. Livingston justly calls Perplexity, but by no means disables or weakens the People from carrying on the War. The Body of the People loose nothing by it. The Merchant, the Farmer, the Tradesmen the Labourer looses nothing by it. They are the Monied Men, the Capitalists, those who have Money at Interest, and live upon fixed Salaries, that is the officers of Government who loose by it, and who have born this Tax. This you see is an Ease and Relief to the People, at large. The Consequence of this depreciation has been, that while England has increased her national Debt Sixty Millions by this War, ours is not a tenth Part of it, not Six millions—who then can hold out longest?
This Depreciation has no Tendency to make the People Submit to G. Britain, because that submission would not relieve but increase the Perplexity—for submission would not procure Us Peace. We must raise Men and Money to fight France Spain Holland, Russia Sweden and Denmark. The Congress, instead of Attempting to Save the Paper Money, by hard Cash, has ordered it all in, at the depreciated Value, and this measure is adopted by the States, without any difficulty which is the only Method of Justice or Policy.
Nobody need fear that the English will seize the Moment when our Army shall be feeble for Want of Pay. There have been several Moments when our Army has been reduced to almost nothing, not for Want of Pay but from the Expiration of their Periods of Enlistment. These Moments the English Seized, and before they had sent half their Army to the West India Islands. But what was the Consequence? When our Army was reduced to a few Hundreds, and theirs more than double what it is now they marched through the Jerseys and what was the Consequence? Their Post at Trenton was attacked and taken, another Body of their Troops were attacked and defeated at Princetown, and G. Washington took Post at Morristown in their Rear, and they dared not move another Step the whole Winter.
The affairs of Trenton, Bennington and lately of the summit of Kings Mountain, prove beyond Reply, that if our Army is reduced ever so low, and theirs extend them selves ever so far their necessary advanced Posts are in our Power, in the Power even of an handfull of the Militia. No sir, their Power to hurt Us lies more in keeping hid in a fortified Seaport town protected by their Men of War, than by marching into the Country.
As to a total Failure of Specie, We are in no Danger of it. The English are furnishing Us with silver and Gold every day. What is become of all the Millions they have sent to America during this War? What of all the Cash that France Sends to pay and subsist their fleet and Army? The Truth is that silver and Gold now circulate freely in America, and there are greater Quantities of it than any body in Europe imagines.
As to the danger of the Peoples submitting, from Indigence, the danger of that if ever there was any is past. In 1776 and 7—The People suffered, very much and the Army too for Want of Salt, sugar, Rum, and Cloathing. But at this day their Trade is so far extended, they make such Numbers of Prizes, and have introduced and established so many necessary Manufactures, that they have a plentifull supply. We have been more distressed for Want of Salt and Powder than any Thing else. But there is now an Abundance of both, manufactured in the Country and imported too.
As to the Ability of America to pay—it depends upon a few Words. America has between 3 and 4 Millions of People. England and Scotland have between five and six. The Lands in America produce as much as any other Lands. The Exports of America in 1774 were Six millions. The Exports of Great Britain in 1774 were 12 millions, including too a great Part of the Commodities of the Growth of America. England is two hundred millions in Debt. America is six Millions. England has Spent Sixty Millions in this War—America Six. Which People then are the Ablest to pay. Yet England has Credit America not. Is this from Reasoning or Prejudice?
Numbers of People—their Industry—the Quantity and Fertility of their Lands and the Value of their Exports, are the only Rules that I know of, to judge of the ability of a People to pay, Taxes and Debts. In all these Respects American Credit will bear the most rigorous Examination.
The Country that Lends them Money will get the most by it—their Principal and Interest will be safe and what is more they Money will be laid out among them in the Purchase of Cloathing and supplies, so that the Trade will be promoted by it.
When England and every other Nation of Europe, is obliged to borrow Money every year to carry on War, England to the Amount of her whole annual Exports, it is not to be wondered that America has occasion to borrow, a sum after 6 years War equal to a Twelfth or a twenty fourth Part of her annual Exports. With such a Loan We could carry on the War more at our Ease—our poor soldiers would be more warm and comfortable—but if We can not obtain it, We shall not have it to pay. And I am positively certain We can carry on the War, without a Loan, longer than G.B. can with.
You may depend upon it, sir I shall be cautious, and maintain the most Sacred Regard to Truth in my Representations to Congress. But I dare not deceive them with false hopes. No Man living has more at heart than I have a friendly and a lasting Connection between the two Republicks. The Religion the Government and the Commerce of the two Countries, point out such a Connection—old Prejudices and Habits of Veneration for Holland in the Minds of all Americans, who have ever considered the Dutch as their Friends and Allies, (for it should be rememberd that We have been as long in Alliance and Friendship with this Country as England, and have as good a Right for what I know to the Benefit of the Treaties as the English) make the Americans wish for such a Connection. And therefore if the Truth will not warrant me in representing to Congress, so much Zeal and Warmth in this Nation for a Connection with America as I could wish, it will not be my fault but my Misfortune and my Grief.
